[DO NOT PUBLISH]


           IN THE UNITED STATES COURT OF APPEALS

                  FOR THE ELEVENTH CIRCUIT                      FILED
                    ________________________          U.S. COURT OF APPEALS
                                                        ELEVENTH CIRCUIT
                                                            October 9, 2007
                           No. 07-10122                  THOMAS K. KAHN
                     ________________________                CLERK

                         D. C. Docket Nos.
                      05-00499-CV-OC-10-GRJ
                         00-06131-BK-JAF

In Re:   CHARLES V. LOWERY,
         SUZANNE H. LOWERY,

                                                                    Debtors.



CADLE COMPANY II, INC.,

                                                         Plaintiff-Appellant,

                                versus

CHARLES V. LOWERY,
SUZANNE H. LOWERY,


                                                      Defendants-Appellees.
                     ________________________

              Appeal from the United States District Court
                  for the Middle District of Florida
                   _________________________

                          (October 9, 2007)
Before BIRCH and BARKETT, Circuit Judges, and KORMAN,* District Judge.

BARKETT, Circuit Judge:

       Cadle Company II, Inc. is an unsecured creditor holding a $2,002,287.31

judgment against Charles and Suzanne Lowery who have filed for bankruptcy. In

their bankruptcy proceedings, the Lowerys claimed that the life insurance policy

that they purchased in 1988 was exempt from creditors. The bankruptcy and

district court agreed, and Cadle appeals, arguing that those courts, although

addressing its claim that the life insurance payments constituted constructive fraud

as described in Section 726.106, failed to address its argument that the Lowerys

had committed intentional fraud pursuant to Section 726.105 of the Florida

Statutes. Cadle specifically argues that the district court erred in concluding that

Cadle had waived any argument with reference to intentional fraud, saying that

Cadle did not “cite or rely upon Section 726.105 in any filing before the

Bankruptcy Court. Instead, Cadle exclusively relied on a section 726.106

constructive fraud theory.”

       Like the district court, we can find no explicit reference to Section 726.105,

the intentional fraud section, in Cadle’s filings with the bankruptcy court.

However, Cadle did properly assert claims under Sections 222.29 and 222.30, both


       *
       Honorable Edward Korman, United States District Judge for the Eastern District of
New York, sitting by designation.

                                              2
of which generally prohibit creditors from claiming exemptions that result from

fraudulent transfers under “chapter 726.” We find that Cadle’s invocation of those

Sections, along with Cadle’s allegations about the Lowerys’ fraudulent intent, was

sufficient to raise a claim of intentional fraudulent conveyance, which must be

addressed.

      REVERSED and REMANDED for further proceedings herewith.




                                         3